UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-504



In Re: PATSY JEAN LUX; In Re: HERBERT WARREN
LUX, JR.,

                                                       Petitioners.



        On Petition for Writ of Mandamus. (CA-95-363-3)




                            No. 96-1009



HERBERT WARREN LUX, JR.; PATSY JEAN LUX,

                                           Plaintiffs - Appellants,

          versus

COUNTY OF SPOTSYLVANIA; COUNTY OF SPOTSYLVANIA
BOARD OF SUPERVISORS; RONNIE B. ACORS; MARY
LEE CARTER; JEAN W. JONES; B. JERRY MARCUS;
EMMITT B. MARSHAL; MARTHA B. MASTIN; JAMES B.
SMITH; L. KIMBAL PAYNE, III, County Adminis-
trator; LARRY W. DAVIS, County Attorney;
MICHAEL B. O'KEEFE, Assistant County Attorney;
SPOTSWOOD CONSTRUCTION LOANS, L.P., now L.C.;
KENNETH S. POTTER, Attorney; JOHN A. GIBNEY,
JR.; DAVID CLABO, City Planner,

                                            Defendants - Appellees.
Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-95-363-3)


Submitted:   June 20, 1996                Decided:    June 28, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


No. 96-504 petition denied and No. 96-1009 affirmed by unpublished
per curiam opinion.

Patsy Jean Lux, Herbert Warren Lux, Jr., Petitioners Pro Se.
Deborah Morgan Steeves, Montross, Virginia: James Joseph Burns,
WILLIAMS, MULLEN, CHRISTIAN & DOBBINS, Richmond, Virginia; Robert
A. Dybing, SHUFORD, RUBIN & GIBNEY, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In case No. 96-504, Petitioners seek a writ of mandamus for

this court to direct the district court to allow discovery in their

civil action in which the district court stayed discovery pending
disposition of the Defendants' motions to dismiss. The district

court has since dismissed Petitioners' civil action. Therefore the

petition for mandamus relief is moot. Accordingly, while we grant

leave to proceed in forma pauperis, we deny the petition. We fur-

ther deny as moot Petitioners' motion for an expedited hearing.

     In appeal No. 96-1009, Appellants appeal from the district

court's orders dismissing their complaint and denying reconsid-

eration. We have reviewed the record and the district court's

opinions and find no reversible error.* Accordingly, we affirm on
the reasoning of the district court. Lux v. County of Spotsylvania,
No. CA-95-363-3 (E.D. Va. Dec. 22, 1995). We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                              No. 96-504 - PETITION DENIED
                              No. 96-1009 - AFFIRMED




    *
      We have granted the motions to correct the caption and have
deleted named appellees Alan Potter, James Burns, and the law firm
of Shuford, Rubin & Gibney, from the caption of this appeal.

                                3